Citation Nr: 9921047	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-21 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to December 
1946.

The appeal arises from the March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, denying service connection for a bilateral 
knee condition. 


REMAND

The veteran contends, in effect, that he suffered bilateral knee 
disorders while parachute jumping in service, that he received 
treatment for his knees from private physicians beginning 
approximately one year post service, and that his bilateral knee 
disorders have persisted until the present.  He therefore 
contends that he is entitled to service connection for bilateral 
knee disorders.  

The Board notes that the veteran has submitted a December 1996 
note by S. Colameco, a private physician, in which the physician 
stated that the veteran was his patient, that the veteran had 
reported a history of injuring his knees while serving in the 
military as a paratrooper, and that the findings of 
osteoarthritis in the veteran's knees were consistent with a 
history of prior injury. 

Based on this note by Dr. Colameco; current medical findings, 
including at a February 1997 VA examination for compensation 
purposes, to the effect that the veteran suffers from bilateral 
knee conditions; and the veteran's testimony at an April 1999 
Travel Board hearing to the effect he sustained bilateral knee 
disorders in service which persisted until the present, the Board 
finds that the veteran's claims for service connection for left 
and right knee disorders are well grounded.  Accordingly, the VA 
has a duty to assist the veteran in obtaining available evidence 
to support his claim.  38 U.S.C.A. § 5107 (West 1991).  

The United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to support 
his claim includes obtaining evidence from any source, and 
obtaining adequate VA examinations.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  This duty also includes obtaining available 
evidence to support the claim.  Murphy v. Derwinski, 1Vet. App. 
78 (1990). 

In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court held that 
the VA's duty to assist the claimant includes, in appropriate 
circumstances, the gathering of evidence from VA records.  A 
review of the claims file suggests that not all of the veteran's 
service medical records are present, as the claims file only 
contains the veteran's service separation examination.  
Accordingly, a further attempt should be made to obtain all 
available service medical records.  

Where the medical record is insufficient and the claim is well 
grounded, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  See 
Suttman v. Brown, 5 Vet.App.  127, 128 (1993); Green (Victor) v. 
Derwinski, 1 Vet.App. 121, 124 (1991).  In this case, the veteran 
should be afforded an additional VA examination for compensation 
purposes, and the examiner should provide an opinion as to a 
causal relationship, if any, between the veteran's period of 
service and his current bilateral knee disorders.  

The VA has a continuing obligation to obtain all relevant and 
pertinent records, and a claimant does not have to request a 
particular record in order for the duty to assist to arise.  
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  However, should 
efforts to obtain evidence for a reason which the veteran could 
rectify prove unsuccessful, the VA shall inform the claimant and 
advise him or her that the responsibility to furnish evidence 
lies ultimately with the claimant.  38 C.F.R. § 3.159(c) (1998).  
The requirement that the VA provide assistance to the claimant in 
obtaining evidence shall not be construed as shifting the burden 
of producing evidence away from the claimant.  38 C.F.R. 
§ 3.159(a).  In this case, while the veteran has testified to 
private medical treatment for his knees beginning shortly after 
service, he has provided no names of these private treating 
physicians for early private treatments post service, and has 
afforded no means by which these records might be obtained.  A 
further request should be made to the veteran for such private 
treatment records and names, dates, and places of treatment, and 
an attempt should be made to obtain any such records if feasible.  
However, the veteran should nonetheless be advised that his claim 
may require such evidence, and in the absence of such evidence 
the described prior treatment cannot be presumed merely based on 
the veteran's statements to that effect.  The Board notes in this 
regard that "the duty to assist is not always a one-way street.  
If a veteran (appellant) wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See 
also Olson v. Principi, 3 Vet. App. 480, 483 (1992).

In view of the foregoing, and given the duty to assist the 
veteran in the development of his claim under 38 U.S.C.A. § 5107 
(West 1991), this claim is REMANDED to the RO for the following 
development:

1.  The RO should request that the veteran 
identify all sources of medical treatment 
received for his bilateral knee disorders 
from his period of service to the present, 
and that he furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  The veteran 
should be advised of his obligation to 
produce evidence in support of his claim, 
as described above.  Copies of the medical 
records from all sources he identifies, and 
not currently of record, should then be 
requested and associated with the claims 
folder.

2.  The RO should submit an additional 
request to any appropriate sources, 
including in particular the National 
Personnel Records Center (NPRC), for a 
complete set of the veteran's service 
medical records.  Any records obtained 
should be associated with the claims 
folder.  Any negative responses received 
should also be associated with the claims 
folder.  

3.  Next, the veteran should be afforded a 
VA examination to determine the nature and 
etiology of his current left and right knee 
disorders.  The examiner should review the 
entire claims file and this remand prior to 
the examination.  For each knee, the 
examiner should specifically provide an 
opinion as to whether it is as likely as 
not that the current knee disorder, if any, 
developed during service or is otherwise 
causally related to service.  All necessary 
tests should be performed.  The claims 
folder and a copy of this remand should be 
made available to the examiner for review 
before the examination. 

4.  Thereafter, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for bilateral knee 
disorders.  If any determination remains 
adverse to the veteran, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision(s).  They should be afforded the 
applicable time to respond.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  The purpose of this remand is to 
procure clarifying data and to comply with a precedent decision 
of the Court.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










